Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on December 28, 2020. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Sarawgi et al., U.S. Patent Application Publication No. US 2016/0034828, in view of Lotto et al., U.S. Patent No 9,619,940, Further in view of Tachi et al., U.S. Patent No 6,045,229 hereinafter Sarawgi, Lotto, and Tachi respectively.

6.	Regarding independent claims 1, Sarawgi discloses a method comprising: analyzing, by a transportation system comprising at least one processor, comprising information for a plurality of past rides having pickup locations within the area associated with the passenger waiting for 

7.	Lotto teaches improving a perception of an augmented reality object.

8.	Tachi teaches displaying real space and virtual space images.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

identifying, based on the analyzed historical information, an ideal pickup location within the area associated with the passenger; determining a dimension of the ideal pickup location from location information associated with the analyzed historical information for the plurality of past rides: generating, for the identified ideal pickup location, an augmented reality element based on the dimension of the ideal pickup location to represent the ideal pickup location within a real- world environment surrounding the passenger; and providing, to the passenger by way of an augmented reality device, the generated augmented reality element.

10.	Claims 2-11 depend from claim 1 and are therefore allowable.

11.	Regarding independent claims 12, Sarawgi discloses a system comprising: a server device comprising at least one processor; and a non-transitory storage medium comprising instructions thereon that, when executed by the at least one processor, cause the server device to: 

12.	Lotto teaches improving a perception of an augmented reality object.

13.	Tachi teaches displaying real space and virtual space images.

14.	Regarding independent claim 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

based on the analyzed historical information, an ideal pickup location within the area associated with the passenger; determine a dimension of the ideal pickup location from location information associated with the analyzed historical information for the plurality of past rides: generate, for the identified ideal pickup location, an augmented reality element based on the dimension of the ideal pickup location to represent the ideal pickup location within a real-world environment surrounding the passenger; and provide, to the passenger by way of an augmented reality device, the generated augmented reality element.

15.	Claims 13-16 depend from claim 12 and are therefore allowable.

16.	Regarding independent claims 17, Sarawgi discloses a method comprising: receiving, from a passenger client device associated with a passenger of a transportation system, an 

17.	Lotto teaches improving a perception of an augmented reality object.

18.	Tachi teaches displaying real space and virtual space images.

19.	Regarding independent claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

identifying, based on the analyzed historical information, an ideal drop-off location within the area associated with the desired drop-off destination; determining a dimension of the ideal drop-off location from location information associated with the analyzed historical information for the plurality of past rides: generating, for the ideal drop-off location, an augmented reality element based on the dimension of the ideal drop-off location to represent the ideal drop-off location within a real-world environment surrounding a transportation vehicle; and providing, to a driver of the transportation vehicle by way of an augmented reality device, the generated augmented reality element.

20.	Claims 18-20 depend from claim 17 and are therefore allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.